           Case 1:20-cv-10357-LLS Document 4 Filed 12/11/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ANNIS RICARDO LLOYD,

                              Plaintiff,

                       -against-                                    20-CV-10357 (LLS)

 ROSLYN R. MAUSKOPF; WILLIAM                                     ORDER OF DISMISSAL
 PETRUCCI; FBI AGENT-IN-CHARGE;
 RAYMOND J. DEARIE,

                              Defendants.

LOUIS L. STANTON, United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction, alleging that Defendants violated his constitutional rights. By order dated December

10, 2020, the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in

forma pauperis. The Court dismisses the complaint for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480

F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.
           Case 1:20-cv-10357-LLS Document 4 Filed 12/11/20 Page 2 of 4




Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)

(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Plaintiff, who is not presently in custody, filed this complaint regarding events occurring

from 2017 through 2019, “and ongoing.” (ECF 2 ¶ III.) Named as Defendants are Judges Roslyn

R. Mauskopf and Raymond J. Dearie of the United States District Court for the Eastern District

of New York; Otisville Correctional Facility Superintendent William Petrucci; and an

unidentified FBI “Agent-in-Charge.” The complaint contains the following allegations.

        In 2017, Judge Dearie sentenced Plaintiff to 24 months in prison on a parole violation,

and Plaintiff served that sentence at Otisville. Judge Mauskopf “ordered” that Plaintiff “be

harassed, which put Plaintiff and his family “in jeopardy.” These “action(s) consist of murder,

attempted-murder, aggravated assault, etc.” (Id.) Plaintiff was subjected to “electrocution” to his

“feet, leg(s), face, genital(s), penis (bleeding), rectum, arm(s), shoulder(s), knee(s), ankle(s),

eye(s), and stomach, by use of “demonator(s), placing Plaintiff in mental-state, using Plaintiff’s

eyes to see-through.” In addition, $1 trillion in cash and checks was mailed from the Eastern

District to Plaintiff on pallets; Judge Dearie and other individuals not named as defendants,

including other prisoners and a civilian “illegally on the grounds of” Otisville, stole this money

from Plaintiff. Also, “within the J-Unit” at Otisville are “three bodies,” the “remains of a 3 month

old baby” and its mother, and “mannequins laced [with] copper wire and implements used to



                                                   2
              Case 1:20-cv-10357-LLS Document 4 Filed 12/11/20 Page 3 of 4




shock Plaintiff with electricity.” (Id.) There are other allegations in the complaint of a similar

nature.

          Plaintiff seeks $250 billion, the recovery of his money, an investigation, the filing of

criminal charges against Defendants, and “the right to eliminate the defendant(s).” (Id. ¶ IV.)

                                             DISCUSSION

          Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

he can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437.

          District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).

Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. 1 See 28 U.S.C.

§ 1915(e)(2)(B)(i).




          1
          Plaintiff is barred from filing any new action IFP while a prisoner. See Lloyd v. Zerillo,
No. 15-1894 (2d Cir. Aug. 20, 2015) (“Appellant is ineligible for IFP status and appointment of
counsel because he has filed at least three complaints while incarcerated that were dismissed as
frivolous. See 28 U.S.C. § 1915(g)”). Plaintiff is warned that further duplicative or frivolous
litigation in this Court will result in an order barring him from filing new actions in forma
pauperis without prior permission, regardless of his custody status. See 28 U.S.C. § 1651.



                                                    3
            Case 1:20-cv-10357-LLS Document 4 Filed 12/11/20 Page 4 of 4




                                          CONCLUSION

         The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. Plaintiff’s complaint is dismissed as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i).

SO ORDERED.

Dated:     December 11, 2020
           New York, New York

                                                                 Louis L. Stanton
                                                                    U.S.D.J.




                                                  4
